[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Summary judgment is granted as to count one. This court adopts the well reasoned decision of Giglio v. Villa Sol D'or Condo Assoc.,1998 Ct. Sup. 4441,___ CLR ___, No. CV 95-0129471S, Superior Court, Waterbury J.D., April 14, 1998 (Espinosa, J.) for the proposition that the Home Improvement Act applies in the instant case and finds that plaintiff's contract with the defendant does not comply with the Act, lacking provisions required by the Act.
Summary judgment is denied as to counts two and three. Whether bad CT Page 3992 faith is present or absent is an issue of fact.
Hennessey, J.